DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is a first office action, non-final rejection on the merits. Claims 1-13 are currently pending and have been considered below.
Priority
Application 17/377433 is filed on 07/16/2021.Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for the application No. JP2020-158224 filed on 09/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2022,05/25/2022 and 07/16/2021 have been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa et al. (US 10,415,577 B2), (hereinafter Tsubokawa) in view of Jaramillo et al. (US 20170268960 A1) (hereinafter Jaramillo) as mentioned in IDS submitted on 05/25/2022. 
Regarding independent claim 1, Tsubokawa teaches a pump monitoring apparatus (Abstract) comprising a computer, wherein the computer includes a processor and a memory, and the computer executes (Fig 2); 
	a waveform data acquisition section configured to acquire waveform data of a physical quantity indicating an operation state of a vacuum pump (Col 2, line 5 -15, “A deposition substance monitoring device of a vacuum pump for rotatably driving a rotor by a motor to exhaust gas, comprises: an acquiring section (i.e. acquisition section) configured to acquire a first motor current value (i.e. physical quantity) in a predetermined gas supply state in which gas flows into the vacuum pump and a second motor current value in a gas non-supply state right before or after the predetermined gas supply state;”); 
	a feature quantity acquisition section configured to acquire a feature quantity of the waveform data (Col 5, line 15 -20,” It can be assumed that the greatest current value data group G1 is a data group sampled during the process A and that the smallest current value data group G2 is a data group sampled when there is no gas inflow. That is, when the voltage average (i.e. feature quantity) of the data group G1 is calculated, such an average is substantially Ia. Moreover, when the voltage average of the data group G2 is calculated, such an average is substantially I0”);
	Tsubokawa is silent with regards to a first mechanical learning section configured to cluster the waveform data based on the feature quantity;
 	a second mechanical learning section configured to read a time-series data group of the clustered waveform data to output predicted waveform data; and 
	an information providing section configured to provide information regarding replacement or maintenance of the vacuum pump based on the predicted waveform data.
	Jaramillo teaches a first mechanical learning section configured to cluster the waveform data based on the feature quantity (Abstract teaches about neural network which is the machine learning process. Para 0029, “The result of the step 2′ should be five total groups G1-G5 of data sets, and each group G1-G5 has data sets 1,2 . . . N of the following signals”. Para 0039 discusses similar group which is the clustering);
 	a second mechanical learning section configured to read a time-series data group of the clustered waveform data to output predicted waveform data (Para 0045 discusses prediction and para 0054 discusses time series data); and 
	an information providing section configured to provide information regarding replacement or maintenance of the vacuum pump based on the predicted waveform data (Para 0017- “The result of the assessment will trigger another action for a safety maintaining the continuity of investigated drive train, that are not presented in the drawing.” Also, table showed in Para 44 and 45 explains the condition assessment based on predicted value and make next action.)
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to implement neural network /machine learning as taught by Jaramillo to the pump monitoring of Tsubokawa (Abstract) since the technique of Jaramillo is from same field of endeavor (monitoring pump for maintenance). One of the ordinary skills in the art would appreciate usage of neural network i.e. machine learning to predict the fault condition using state information because this would facilitate a better and minimally invasive method for prediction. Therefore, this technique of utilizing learning method to predict fault ensure minimally invasive still accurate prediction for pump system (Jaramillo, Para [0006]- [0007]).

Regarding claim 4 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	Tsubokawa teaches the computer further executes; an alerting section configured to issue an alert in a case where it is, using the information regarding replacement or maintenance, determined that the vacuum pump is in a state requiring replacement or maintenance (Col 3, line 60-68, “When it is determined as exceeding the threshold, the determination section 252 causes the display section 253 to
display a warning, and outputs a warning signal S.”)

Regarding claim 5 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	Tsubokawa is silent with regards to wherein the predicted waveform data and actual measurement waveform data are compared to each other, and the second mechanical learning section performs learning such that a difference between the predicted waveform data and the actual measurement waveform data is decreased.
	Jaramillo teaches wherein the predicted waveform data and actual measurement waveform data are compared to each other, and the second mechanical learning section performs learning such that a difference between the predicted waveform data and the actual measurement waveform data is decreased ( Table 1 at Para 0044 shows comparison between predicted and actual values .Based on Para 0046 –“ The elements of the confusion matrix: True Positives, False Positives, False Negatives and True negatives are used to evaluate the following factors: Precision, Recall and F score of the classifier. The value of the Precision, Recall and F score will determine if the Classifier system requires more training or if it is already properly trained (i.e. properly trained means difference will be less) to be used with drive train with unknown condition.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reducing difference between predicted and actual values as taught by Jaramillo to the pump monitoring of Tsubokawa (Abstract) since the technique of Jaramillo is from same field of endeavor (monitoring pump for maintenance). One of the ordinary skills in the art would appreciate usage of neural network and using it to reduce the difference between prediction and actual because this reduction would help with more accurate and reliable forecast. Therefore, this technique of utilizing learning method to predict fault ensure minimally invasive still accurate prediction (Jaramillo, Para [0006]- [0007]).

Regarding claim 7 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	Tsubokawa is silent with regards to wherein the second mechanical learning section reads the time-series data group of the clustered waveform data together with a clustering information and a time information, and performs regression analysis for the time-series data group of the clustered waveform data.
	Jaramillo teaches wherein the second mechanical learning section reads the time-series data group of the clustered waveform data together with a clustering information and a time information, and performs regression analysis (Para 0004, “Neural network- classification and regression”) for the time-series data group of the clustered waveform data (Para 0045 discusses prediction and para 0054 discusses time series data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement neural network /machine learning as taught by Jaramillo to the pump monitoring of Tsubokawa (Abstract) since the technique of Jaramillo is from same field of endeavor (monitoring pump for maintenance).One of the ordinary skills in the art would appreciate usage of neural network i.e. machine learning to predict the fault condition using state information because this would facilitate a better and minimally invasive method for prediction. Therefore, this technique of utilizing learning method to predict fault ensure minimally invasive still accurate prediction (Jaramillo, Para [0006]- [0007]).

Regarding claim 8 the combination of Tsubokawa and Jaramillo teaches the limitations of claim1.
	Tsubokawa further teaches wherein the feature quantity acquisition section acquires variance value of the waveform data as the feature quantity (Col 5, variation or difference).
Regarding claim 9 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 8.
	Tsubokawa further teaches the pump monitoring apparatus according to claim 8, wherein if it is assumed that the waveform data for a single process is sampling data for n points, the feature quantity acquisition section acquires the variance value of values XI, X2, ... Xn of the waveform data at the n points (Col 5, line 60-70).

Regarding claim 10 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	Tsubokawa further teaches wherein the physical quantity is motor current value(Col 2, line 5 -15, “A deposition substance monitoring device of a vacuum pump for rotatably driving a rotor by a motor to exhaust gas, comprises: an acquiring section (i.e. acquisition section) configured to acquire a first motor current value (i.e. physical quantity) in a predetermined gas supply state in which gas flows into the vacuum pump and a second motor current value in a gas non-supply state right before or after the predetermined gas supply state;”).

Regarding claim 11 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1. 
	Tsubokawa further teaches a vacuum pump comprising: the pump monitoring apparatus according to claim 1(Abstract).

Regarding independent claim 12, Tsubokawa teaches a step of acquiring waveform data of a physical quantity indicating an operation state of a vacuum pump; 
	a step of acquiring a feature quantity of the waveform data; a step of clustering the waveform data based on the feature quantity (Col 2, line 5 -15, “A deposition substance monitoring device of a vacuum pump for rotatably driving a rotor by a motor to exhaust gas, comprises: an acquiring section (i.e. acquisition section) configured to acquire a first motor current value (i.e. physical quantity) in a predetermined gas supply state in which gas flows into the vacuum pump and a second motor current value in a gas non-supply state right before or after the predetermined gas supply state”);
	Tsubokawa is silent with regards to a step of reading a time-series data group of the clustered waveform data to output predicted waveform data; and 
	a step of providing information regarding replacement or maintenance of the vacuum pump based on the predicted waveform data.
	Jaramillo teaches a step of reading a time-series data group of the clustered waveform data to output predicted waveform data (Abstract teaches about neural network which is the machine learning process. Para 0029, “The result of the step 2′ should be five total groups G1-G5 of data sets, and each group G1-G5 has data sets 1,2 . . . N of the following signals”. Para 0039 discusses similar group which is the clustering); and 
	a step of providing information regarding replacement or maintenance of the vacuum pump based on the predicted waveform data (Para 0017- “The result of the assessment will trigger another action for a safety maintaining the continuity of investigated drive train, that are not presented in the drawing.” Also, table showed in Para 44 and 45 explains the condition assessment based on predicted value and make next action.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement neural network /machine learning as taught by Jaramillo to the pump monitoring of Tsubokawa (Abstract) since the technique of Jaramillo is from same field of endeavor (monitoring pump for maintenance).One of the ordinary skills in the art would appreciate usage of neural network i.e. machine learning to predict the fault condition using state information because this would facilitate a better and minimally invasive method for prediction. Therefore, this technique of utilizing learning method to predict fault ensure minimally invasive still accurate prediction (Jaramillo, Para [0006]- [0007]).

Regarding independent claim 13,Tsubokawa teaches a processing of acquiring waveform data of a physical quantity(Col 2, line 5 -15, “A deposition substance monitoring device of a vacuum pump for rotatably driving a rotor by a motor to exhaust gas, comprises: an acquiring section (i.e. acquisition section) configured to acquire a first motor current value (i.e. physical quantity) in a predetermined gas supply state in which gas flows into the vacuum pump and a second motor current value in a gas non-supply state right before or after the predetermined gas supply state;”) indicating an operation state of a vacuum pump(Abstract), 
	a processing of acquiring a feature quantity of the waveform data (Col 5, line 15 -20,” It can be assumed that the greatest current value data group G1 is a data group sampled during the process A and that the smallest current value data group G2 is a data group sampled when there is no gas inflow. That is, when the voltage average (i.e. feature quantity) of the data group G1 is calculated, such an average is substantially Ia. Moreover, when the voltage average of the data group G2 is calculated, such an average is substantially I0”),
	Tsubokawa is silent with regards to a processing of clustering the waveform data based on the feature quantity,
	a processing of reading a time-series data group of the clustered waveform data to output predicted waveform data, and 
	a processing of providing information regarding replacement or maintenance of the vacuum pump based on the predicted waveform data.
	Jaramillo teaches a processing of clustering the waveform data based on the feature quantity (Abstract teaches about neural network which is the machine learning process. Para 0029, “The result of the step 2′ should be five total groups G1-G5 of data sets, and each group G1-G5 has data sets 1,2 . . . N of the following signals”. Para 0039 discusses similar group which is the clustering);
	a processing of reading a time-series data group of the clustered waveform data to output predicted waveform data (Para 0045 discusses prediction and para 0054 discusses time series data), and 
	a processing of providing information regarding replacement or maintenance of the vacuum pump based on the predicted waveform data (Para 0017- “The result of the assessment will trigger another action for a safety maintaining the continuity of investigated drive train, that are not presented in the drawing.” Also, table showed in Para 44 and 45 explains the condition assessment based on predicted value and make next action.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement neural network /machine learning as taught by Jaramillo to the pump monitoring of Tsubokawa (Abstract) since the technique of Jaramillo is from same field of endeavor (monitoring pump for maintenance). One of the ordinary skills in the art would appreciate usage of neural network i.e. machine learning to predict the fault condition using state information because this would facilitate a better and minimally invasive method for prediction. Therefore, this technique of utilizing learning method to predict fault ensure minimally invasive still accurate prediction (Jaramillo, Para [0006]- [0007]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsubokawa in view of Jaramillo and further in view of Arikado et al. (JP-4138267-B2) (hereinafter Arikado). 

Regarding claim 2 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	The combination is silent with regards to wherein the information regarding replacement or maintenance includes the remaining number of times of use of a process for the vacuum pump.
	Arikado teaches wherein the information regarding replacement or maintenance includes the remaining number of times of use of a process for the vacuum pump (Para 0029, “First 5 In the method for determining the repair timing of a vacuum pump used in a semiconductor manufacturing apparatus, a first step of predicting the lifetime (i.e. number of times can be used)of the vacuum pump, and the predicted lifetime of the vacuum pump and a second step of obtaining a plurality of waiting times of the semiconductor manufacturing apparatus using the vacuum pump by the semiconductor production simulator, and the semiconductor production of the semiconductor manufacturing apparatus has the least influence among the determined waiting times.
third step of determining a waiting time or a time including the waiting time as a replacement or repair time of the vacuum pump”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement remaining usage quantity measurement as taught by Arikado to the pump monitoring of Tsubokawa (Abstract) since the technique of Arikado is from same field of endeavor (monitoring pump for maintenance).One of the ordinary skills in the art would appreciate using remaining life calculation to schedule maintenance or replacement as it will prevent unwanted downtime. Therefore, this technique of maintenance based on remaining usage limit help with unnecessary repair time and reduce cost eventually (Arikado, Para [0015]- [0016]).


Regarding claim 3 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	The combination is silent with regards to wherein the information regarding replacement or maintenance includes a remaining use time of the vacuum pump.	Arikado teaches wherein the information regarding replacement or maintenance includes a remaining use time of the vacuum pump(Para 0029, “First 5 In the method for determining the repair timing of a vacuum pump used in a semiconductor manufacturing apparatus, a first step of predicting the lifetime (i.e. number of times can be used)of the vacuum pump, and the predicted lifetime of the vacuum pump and a second step of obtaining a plurality of waiting times of the semiconductor manufacturing apparatus using the vacuum pump by the semiconductor production simulator, and the semiconductor production of the semiconductor manufacturing apparatus has the least influence among the determined waiting times.
third step of determining a waiting time or a time including the waiting time as a replacement or repair time of the vacuum pump”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement remaining usage quantity measurement as taught by Arikado to the pump monitoring of Tsubokawa (Abstract) since the technique of Arikado is from same field of endeavor (monitoring pump for maintenance). One of the ordinary skills in the art would appreciate using remaining life calculation to schedule maintenance or replacement as it will prevent unwanted downtime. Therefore, this technique of maintenance based on remaining usage limit help with unnecessary repair time and reduce cost eventually (Arikado, Para [0015]- [0016]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Tsubokawa in view of Jaramillo and further in view of Vatchkov et al. (US 20060142990 A1) (hereinafter Vatchkov). 

Regarding claim 6 the combination of Tsubokawa and Jaramillo teaches the limitations of claim 1.
	The combination is silent with regards to wherein the first mechanical learning section clusters the actual measurement waveform data by means of k-means clustering or a self-organizing map (SOM).
	Vatchkov teaches wherein the first mechanical learning section clusters the actual measurement waveform data by means of k-means clustering or a self-organizing map (SOM) (Para 16, “Namely, an information processor of the present
invention is characterized by comprising: detecting means for detecting a multiplicity of combinations of n parameter values, where n is a natural number, for each of a plurality of operation modes in which an object functions, which values vary with operation; and Self-Organizing Map creating means for creating a Self-Organizing Map by using detection data, obtained on the basis of the multiple combinations of parameter values detected by the detecting means, as learning data; wherein the Self-Organizing Map creating means creates a plurality of the Self-Organizing Maps, serving as individual separation models and corresponding one to each of the plurality of operation modes.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement self-organizing map (SOM) as taught by Vatchkov to the pump monitoring using machine learning of Jaramillo (Abstract) since the technique of Vatchkov is from same field of endeavor (monitoring pump for maintenance-check Vatchkov Para 0058). One of the ordinary skills in the art would appreciate using SOM since this is well known technique in machine learning which saves time required for calculation. Therefore, this technique of using SOM facilitate number of neurons to be reduced and reduce overall calculation time (Vatchkov, Para [0027]).

Prior Art
	The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
	Anderson (US 20050074337 A1) – This art teaches current monitoring system in metering peristaltic pump

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vazquez Arleen can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/4/2022